Filed 12/22/21 Thompson v. Thompson CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 REGAN THOMPSON,                                               2d Civ. No. B307398
                                                             (Super. Ct. No. D397065)
      Plaintiff and Appellant,                                  (Ventura County)

 v.

 JASON THOMPSON,

      Defendant and Respondent.



      Regan Thompson appeals a domestic violence restraining
order issued against her pursuant to the Domestic Violence
Prevention Act. (Fam. Code, § 6200.)1 She contends the order is
not supported by the evidence and violates her state and federal
due process rights. We affirm.
                   FACTUAL BACKGROUND
                 AND PROCEDURAL HISTORY
      Regan Thompson and Jason Thompson married in 2007.
Both describe their relationship as tumultuous from the

         1   Unlabeled statutory references are to the Family Code.
beginning. The marriage’s decline began in October of 2019 when
Regan2 flew to to Hawaii with their three young children while
Jason was away on business. A few weeks later she took the
children and drove away from the family home in the middle of
the night. They were later found by Humboldt County
authorities standing in the rain on the shoulder of a freeway.
Regan had collided with another vehicle she had attempted to
pass. She was travelling over 90 miles per hour at the time of the
collision. Regan was arrested and the children were placed in
foster care. Jason immediately retrieved the children and
obtained a temporary restraining order (TRO) upon returning to
Ventura County.
       A permanent domestic violence restraining order (DVRO)
hearing was held on August 14, 2020. Jason testified about the
Hawaii and Humboldt incidents and introduced some of Regan’s
texts and emails. Many berated him as a father and husband
while others spoke of her superior intelligence and direct familial
lineage to Native American and European royalty. Some implied
she planned to kill herself. Jason also testified about the discord
caused by Regan’s fixation on their children’s illnesses and
whether mold in their home was to blame.
       Regan testified that Jason was an abusive workaholic who
dismissed valid concerns about their children’s health. She
recounted how she gathered the children and family dog then
drove to Northern California to escape his abuse. She explained
that the car accident occurred when she tried to outrun three
trucks she believed were following her. She justified speeding as
necessary to distance herself from the pursuers, and that her



      2We refer to the parties by their first names to avoid
confusion. No disrespect is intended.

                                2
attempted split-lane pass of two vehicles was necessary to
prevent hydroplaning.
                            DISCUSSION
       The court may issue a DVRO for up to five years after a
noticed hearing. (§ 6345, subd. (a).) It is the petitioner’s burden
to establish abuse by a preponderance of the evidence. (Gdowski
v. Gdowski (2009) 175 Cal.App.4th 128, 137.) “Abuse” may
include physical acts or any conduct listed under section 6320,
such as “disturbing the peace of the other party.” (§§ 6203, 6320,
subd. (a).) Disturbing the peace includes unwelcome contact by
the restrained party that destroys the mental or emotional calm
of the petitioner. (Burquet v. Brumbaugh (2014) 223 Cal.App.4th
1140, 1146.) We review the court’s DVRO ruling for abuse of
discretion. (Id. at p. 1143.)
       Regan contends the DVRO is not supported by sufficient
evidence. The record shows otherwise. Jason presented evidence
of profoundly disturbing acts and statements on the part of
Regan over a period of many months. This included threats to
harm herself in the children’s presence. The court afforded
Regan considerable latitude at the hearing to present her version
of events.3 In sum, her appeal challenges the finding that Jason’s
evidence was more credible than hers. We defer as we must to
the trial court’s factual determinations. (Schneer v. Llaurado
(2015) 242 Cal.App.4th 1276, 1287 [“The family court’s resolution
of conflicts in the evidence and credibility assessments are
binding on this court”].)


      3Regan was unrepresented at the hearing. Substantial
portions of her testimony were given to topics such as
mitochondrial genetics, cryptology, vehicle recalls, drone killings,
the COVID-19 outbreak, and economist John Nash’s FBI
connections.

                                 3
                         CONCLUSION
      The restraining order is affirmed. Jason shall recover his
costs on appeal.
      NOT TO BE PUBLISHED.




                                    PERREN, J.


We concur:



      GILBERT, P. J.



      YEGAN, J.




                                4
                   William Liebmann, Judge
               Superior Court County of Ventura
                ______________________________

     Regan Thompson, in pro. per., for Plaintiff and Appellant.
     Nicholson Law, Lauren Nicholson; Ferguson Case Orr
Paterson, Wendy Cole Lascher, for Defendant and Respondent.




                               5